Exhibit 10.1

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (the “Agreement”), dated as of June 30, 2017 is made by
ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP and ONEOK PARTNERS, L.P., each a
Delaware limited partnership (each a “Guarantor” and collectively, the
“Guarantors”) in favor of CITIBANK, N.A., a national banking association, as
administrative agent (the “Administrative Agent”) for the several banks and
other financial institutions (the “Lenders”) from time to time party to the
Credit Agreement dated as of April 18, 2017, by and among and ONEOK, INC. (the
“Borrower”), the Lenders, the Administrative Agent, Citibank, N.A., as an L/C
Issuer and as a Swing Line Lender, and Bank of America, N.A., as L/C Issuer and
a Swing Line Lender (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility for the Borrower;

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower and
will derive substantial benefit from the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuers; and

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the L/C Issuers, the Swing Line Lenders, and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to the Administrative Agent
this Agreement and each Guarantor wishes to fulfill said condition precedent.

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the L/C
Issuers to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors from time to time and severally, as a primary obligor and
not merely as a surety, the due and punctual payment and performance of all
Obligations, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Loan Party under Debtor Relief Laws, and including interest that accrues after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws whether or not the claim for such interest is allowed in such
proceeding, including, without limitation, (i) the due and punctual payment of
(A) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any proceeding or case under any Debtor Relief
Law, regardless of whether allowed or allowable in such proceeding or case) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement or
disbursements, interest thereon and obligations to provide cash collateral, and
(C) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
of the Borrower and other Loan Parties to the Administrative Agent and the
Lenders under the Credit Agreement and the other Loan Documents, and (ii) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and other Loan Parties under or

 

Page 1



--------------------------------------------------------------------------------

pursuant to the Credit Agreement and the other Loan Documents (collectively, the
“Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be amended, extended, refinanced, modified or renewed, in whole
or in part, without notice to or further assent from such Guarantor, and that
such Guarantor will remain bound upon its guarantee notwithstanding any
amendment, extension, refinancing, modification or renewal of any Guaranteed
Obligations. All payments made by a Guarantor under this Agreement shall be made
to the Administrative Agent at the Administrative Agent’s Office in Dollars.

Anything contained herein to the contrary notwithstanding, to the extent that
the obligations of any Guarantor hereunder would be subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law, the obligations of such Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to such avoidance provisions.

Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment or protest to, demand of or payment from
the Borrower or any other guarantor of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, or (iii) the failure to perfect
any security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Lender.

Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any security held for payment of the Guaranteed Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.

Section 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration, or compromise of any of the Guaranteed
Obligations with respect to any other obligor, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantors or that would otherwise operate as a discharge of the Guarantors
as a matter of law or equity (other than the indefeasible payment in cash of the
Obligations).

Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from

 

Page 2



--------------------------------------------------------------------------------

any cause of the liability of any Loan Party, other than the final and
indefeasible payment in full in cash of the Guaranteed Obligations. The
Administrative Agent and the Lenders may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any other Loan Party or any other guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been finally and
indefeasibly paid in cash. Pursuant to applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other guarantor, as the case may be, or any security.

Section 6. No Setoff or Deductions. Each Guarantor shall make all payments
hereunder without setoff or counterclaim. Each Guarantor agrees to the
provisions of Section 3.01 of the Credit Agreement that are applicable to such
Guarantor, and such provisions are hereby incorporated by reference herein. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Agreement.

Section 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise any Guarantor
of information known to it or any of them regarding such circumstances or risks.

Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9), the Borrower agrees that (a) in the event a payment shall
be made by a Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of a Guarantor
shall be sold to satisfy a claim of any Lender under this Agreement, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 9. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors against the Borrower or any other Loan
Party under Section 8 and all other rights of indemnity, contribution,
reimbursement or subrogation under applicable law or otherwise shall be fully
subordinated and junior to the indefeasible prior payment in full in cash of the
Guaranteed Obligations. No failure on the part of the Borrower to make the
payments required under applicable law or otherwise shall in any respect limit
the obligations and liabilities of the Guarantors with respect to its
obligations hereunder, and the Guarantors shall remain liable for the full
amount of the obligations of the Guarantors hereunder. In addition, all
Indebtedness and other obligations of the Borrower, and all Indebtedness and
other obligations of any other Loan Party, in each case now or hereafter owing
to the Guarantors are hereby subordinated in right of payment to the prior
indefeasible payment in full in cash of the Guaranteed Obligations. If any
amount shall be paid to any Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
Indebtedness or obligations of any Loan Party, such amount shall be held in
trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of the Guarantors under this Guaranty; provided that payments of
Indebtedness and other obligations owing

 

Page 3



--------------------------------------------------------------------------------

by the Borrower or other Loan Party to the Guarantors at a time when there does
not exist a Default or Event of Default shall not be held in trust or paid to
the Administrative Agent.

Section 10. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct in all material respects, except that such materiality qualifier shall
not apply to the extent that any such representation and warranty is qualified
by materiality.

Section 11. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid in full in cash, all other amounts payable under this Guaranty
have been indefeasibly paid in full in cash, the Lenders have no further
commitment to lend under the Credit Agreement, the Fronting Exposure has been
reduced to zero and no L/C Issuer has any further obligation to issue Letters of
Credit under the Credit Agreement. Notwithstanding the foregoing, this Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise. The obligations of
the Guarantors under this paragraph shall survive termination of this Agreement.

Section 12. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent, on behalf of the
Lenders.

Section 13. Expenses. The Guarantors shall pay on demand all out-of-pocket
expenses in any way relating to the enforcement or protection of the rights of
the Administrative Agent and the Lenders under this Agreement or in respect of
the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Administrative
Agent and the Lenders in any proceeding any Debtor Relief Laws. The obligations
of the Guarantors under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Agreement.

Section 14. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind the Guarantors and their respective successors and
assigns and inure to the benefit of the Administrative Agent, the Lenders and
their respective successors and assigns, and the Lenders may, without notice to
the Guarantors and without affecting the Guarantors’ obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part. This Agreement shall become effective as to each
Guarantor when a counterpart hereof is executed on behalf of such Guarantor. No
Guarantor shall have the right to assign its rights or obligations hereunder or
any interest herein (and any such attempted assignment shall be void).

Section 15. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent of any kind in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
of the

 

Page 4



--------------------------------------------------------------------------------

Administrative Agent hereunder and of the Lenders under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver and
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Guarantors in any case shall entitle the
Guarantors to any other or further notice in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent in accordance with Section 10.01 of the Credit
Agreement.

Section 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the Guarantors shall be given to it at
its address set forth on Schedule I attached hereto or such other address as
shall be designated by notice given by the Guarantors.

Section 17. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 18. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 14), and
shall become effective as provided in Section 14. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.

Section 19. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.

Section 20. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York.

(b) EACH GUARANTOR (i) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION,

 

Page 5



--------------------------------------------------------------------------------

LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT and (ii) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY
(i) IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION AND THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT, AND
(ii) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

Section 21. Waiver of Jury Trial. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

Section 22. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates is hereby authorized at any time and
from time to time, without prior notice to the Guarantors, such notice being
waived by each Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such Lender
or such Affiliate to or for the credit or the account of any Guarantor against
any or all the obligations of the Guarantors now or hereafter existing under
this Agreement and the other Loan Documents, irrespective of whether or not such
Person shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 22 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

Section 23. Additional Guarantors. Upon the execution and delivery by any Person
of a Guaranty Agreement Joinder and other documents as provided in Section 6.15
of the Credit Agreement, such Person shall be a party hereto as if an original
signatory hereto.

Section 24. Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

[Remainder of Page is Intentionally Blank]

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

GUARANTORS: ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP By:  

ONEOK ILP GP, L.L.C.,

its sole General Partner

By:  

/s/ Walter S. Hulse III

 

Walter S. Hulse III, Chief Financial Officer

and Executive Vice President, Strategic

Planning and Corporate Affairs

 

ONEOK PARTNERS, L.P. By:  

ONEOK PARTNERS GP, L.L.C.,

its sole General Partner

By:  

/s/ Walter S. Hulse III

 

Walter S. Hulse III, Chief Financial Officer

and Executive Vice President, Strategic

Planning and Corporate Affairs

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

SCHEDULE I TO THE

GUARANTY AGREEMENT

ONEOK Partners Intermediate Limited Partnership

ONEOK Partners, L.P.

100 West Fifth Street

Tulsa, OK 74102-0871

 

Schedule I

Guaranty Agreement